Citation Nr: 0306502	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  00-20 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for a tear of the 
lateral meniscus of the left knee, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M. N.


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to October 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York that denied the claim for an increased 
evaluation for a tear of the lateral meniscus of the left 
knee.

This case was previously before the Board in August 2001 at 
which time it was remanded for additional development.

The Board notes that in May 2001 the RO received the 
veteran's claims for service connection for a back disorder, 
bilateral hip disorder, depression, and right knee disorder, 
all of which are secondary to her service-connected left knee 
disability.  In June 2001, she amended her claim to include 
service connection for a right shoulder disorder secondary to 
her service-connected left knee disability.  The RO received 
another statement in January 2002 that indicated the veteran 
also experienced problems with her left shoulder, neck, and 
skin, secondary to her service-connected left knee 
disability.  These issues are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  The veteran's left knee demonstrates periods of locking, 
giving way, pain, swelling, and decreased range of motion.


CONCLUSION OF LAW

The criteria for an increased rating for a tear of the 
lateral meniscus of the left knee have not been met. 38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 
5258 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The Act and implementing regulations 
essentially eliminate the concept of a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West Supp. 2002); 38 C.F.R. § 3.102 
(2002).  They also include an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim.  38 U.S.C.A. § 5103 (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2002). 

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal as all notification and development action 
needed to render a fair decision on the claim, to the extent 
possible, been accomplished.

Through the March 2000 statement of the case and September 
2000 and December 2002 supplemental statements of the case, 
the veteran and her representative have been notified of the 
law and regulations governing entitlement to the benefit 
sought, the evidence which would substantiate the claim, and 
the evidence that has been considered in connection with the 
appeal.  Moreover, in the August 2001 Board remand and 
correspondence from the RO dated in October 2001, the veteran 
was informed of the VCAA and VA's duty to assist and notify 
under the new law.  The Board finds that the aforementioned 
documents collectively satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159).  In view of the foregoing, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support the 
claim, and has been provided ample opportunity to submit such 
information and evidence.

Factual Background

Service connection for a tear of the lateral meniscus of the 
left knee was established in an April 1969 rating decision 
based on evidence on a left knee injury in service that was 
followed by continuous treatment.  A 20 percent rating was 
assigned based on the level of disability demonstrated by the 
left knee after separation from service.  

Treatment records from the VA Medical Center in Syracuse, New 
York dated from March 1998 to December 1999 noted complaints 
of left knee pain.  X-rays dated in March 1998 revealed 
slight osteophytic formation on the lateral joint space of 
the left knee.  In April 1999, she indicated that her left 
knee gave out four times in the prior month.  X-rays of the 
left knee revealed degenerative changes involving the joint 
component.  In May 1999, it was noted that the left knee had 
osteoarthritis and bone/bone deformity.  She also needed 
joint replacement of the left knee.  There were additional 
complaints in July 1999 of her left knee giving out.

The RO received the veteran's claim for an increased rating 
for her service-connected tear of the lateral meniscus of the 
left knee in December 1999.

The veteran underwent a VA examination in February 2000.  She 
reported that her knee disorder had worsened particularly 
with activities such as walking, driving, and climbing 
stairs.  She complained of her left knee giving out 
frequently and reported that she wore a knee brace since May 
1999.  On examination, the left knee demonstrated full range 
of motion.  Left knee extension was to negative 10 degrees 
and flexion was to 100 degrees.  X-rays of the left knee 
revealed anterior soft tissue swelling opposite the anterior 
tibial tubercle.  Slight degenerative changes and small joint 
effusion were noted.

Syracuse VAMC records indicated that the veteran had a MRI of 
the left knee in May 2000.  The impression was fluid within 
the superficial infrapatellar bursa, findings compatible with 
bursitis.  There was a multiloculated or multiseptated 
ganglion cyst within the superior popliteal fossa.  Progress 
notes dated in June 2000 noted continued symptoms as 
previously described.  A January 2001 x-ray report noted the 
only significant change being a rounded bony density adjacent 
to the superior patellar pole that was not present before.  
She reported in March 2001 that her left knee gave out in 
January of that year and caused her to fall.  Since then she 
was unable to bear full weight on the left leg and used a 
cane and knee brace.  She complained of daily episodes of 
buckling and locking with pain that was not relieved with 
medication.  On examination of the left knee, there was 
tenderness but no effusion.  Range of motion was from zero to 
120 degrees with some crepitus.  There was no instability of 
the knee ligament.

The veteran testified during a travel board hearing in June 
2001 that her left knee gave out 3-4 times a day even with a 
knee brace.  Her knee also locked up.  She stated that her 
knee did not bend well and that there was pain along with 
audible popping and grinding with bending.  On a scale from 
one to ten, she viewed her pain as seven on an average day.  
The veteran's roommate testified that she took care of the 
household chores and helped the veteran in and out of the 
shower.  She also witnessed the knee pop out of joint and 
heard popping and snapping in the veteran's left knee.

Records from the Syracuse VAMC show that in August 2001, x-
rays of the left knee revealed a large effusion, degenerative 
changes, and small calcifications, which could have been 
loose bodies.  At the time the x-rays were taken, the veteran 
was unable fully straighten her left leg.  Evaluation of the 
left knee in April 2002 showed bone on bone contact in the 
lateral joint posteriorly.  She continued to use a crutch and 
a knee brace for ambulating.  She had pain in the lateral 
joint area of the left knee due to osteoarthritis.  Due to 
repeated infections with operative procedures, she was a high 
risk for any surgery whatsoever on the left knee.

The veteran underwent a VA examination in October 2002.  She 
reported that her left knee limited her in that she didn't 
lift, push, pull, kneel, squat, or stoop.  Standing and 
sitting caused pain.  On examination, there was atrophy of 
the left quadriceps musculature.  There was pain on palpation 
of the knee at the joint line and medial and lateral aspects.  
Marked crepitus on motion of the left knee was noted.  There 
was no effusion.  Stability of the left knee was good.  Left 
knee flexion was to 65 degrees and extension was to zero 
degrees.  There was slight values deformity of the knee.  The 
examiner opined that the painful symptoms, such as those 
described during the examination, would require the veteran 
to expend extra energy in completing tasks and would lead to 
early fatigue, weakened movements, and ultimately a loss of 
coordination.  The examination was during a period of 
quiescence symptoms.  During flare-ups of symptoms, which 
could occur with varying frequency, the physical findings of 
the examination could be significantly different.  
Qualification of such changes would require examination 
during a flare-up.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2002).  Separate diagnostic codes identify the various 
disabilities.  In addition, VA has a duty to acknowledge all 
regulations that are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The veteran's left knee disability is currently evaluated as 
20 percent disabling under Diagnostic Code 5258.  This code 
allows for a 10 percent rating for removal of semilunar 
cartilage that is symptomatic.  A 20 percent rating is 
assigned for dislocated semilunar cartilage with frequent 
episodes of locking, pain, and effusion into the joint.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Since the veteran's left knee disability is currently at 20 
percent, which is the maximum level of disability 
compensation under this code, she may only receive a higher 
rating if the disability meets the criteria for another code 
with ratings higher than 20 percent.  In this instance, the 
veteran's left knee disability does not meet the criteria for 
any diagnostic code that provides for a higher rating.  
Specifically, there is no evidence of ankylosis of the knee, 
or recurrent subluxation or lateral instability, which makes 
codes 5256 and 5257 inapplicable.  See 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5256, 5257 (2002).  Although the most recent 
VA examination showed that flexion of the left knee was 
limited 65 degrees, a higher rating under this code would 
only be warranted only if flexion was limited to, at most, 15 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2002).  
Knee extension was full on the most recent examination, so a 
higher rating would not be warranted under code 5261.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2002).  Since there 
was no evidence of tibia and fibula impairment with either 
nonunion or malunion, a higher rating under code 5262 is not 
warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262 
(2002).

Consideration of factors under the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, is mandated by DeLuca.  DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  In the present case, although 
the evidence pertaining to the veteran's left knee disability 
indicated pain, atrophy, weakness, incoordination, and flare-
ups, an increase is not possible on this basis because the 
veteran's disability is already evaluated at the maximum 
level possible. 

Finally, in evaluating the claims for an increased rating for 
a left knee disability, the Board notes that there is no 
evidence of an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2002).  The Board notes 
that the veteran is unable to work, but there is insufficient 
evidence to show that her unemployability is due solely to 
her service-connected disability; therefore, the Board will 
not consider the question of entitlement to an extraschedular 
evaluation.  Shipwash v. Brown, 8 Vet App 218 (1995). 


ORDER

An increased evaluation for a tear of the lateral meniscus of 
the left knee is denied.



____________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

